Citation Nr: 0032969	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cholecystectomy and appendectomy with dumping 
syndrome and history of hepatitis and abnormal liver function 
test.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right hip and ileum injury with traumatic 
arthritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a chip fracture of the left hip. 

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left hand with scars and 
ankylosis of the third metacarpophalangeal joint.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the right clavicle.  

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of the 9th and 10th right ribs. 

7.  Entitlement to a compensable rating for defective hearing 
of the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1946 to August 
1947, and from July 1949 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
disabilities.  

These issues were previously before the Board in February 
1999, but were remanded for additional development.  The 
February 1999 decision noted that the issue of entitlement to 
an increased evaluation for a right hip disability remained 
on appeal in spite of the increase in the evaluation for this 
disability from 10 percent to 20 percent.  At this juncture, 
the Board notes that the evaluations for the residuals of a 
chip fracture of the left hip, residuals of a fracture of the 
right clavicle, and residuals of fractures of the 9th and 10th 
right ribs were each increased from zero percent to 10 
percent in a March 2000 rating decision issued following the 
February 1999 remand.  Each of these issues also remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The February 1999 decision referred the issues of entitlement 
to service connection for peripheral neuropathy, 
hypertension, a prostate condition, and the residuals of 
frostbite to the RO for initial consideration.  A review of 
the record indicates that no action has yet been taken on 
these issues.  Therefore, the Board again refers them to the 
RO for initial consideration.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The issues of entitlement to an evaluation in excess of 10 
percent for the residuals of cholecystectomy and appendectomy 
with dumping syndrome and history of hepatitis and abnormal 
liver function tests, entitlement to an evaluation in excess 
of 10 percent for the residuals of a gunshot wound to the 
left hand and ankylosis of the third metacarpophalangeal 
joint, and entitlement to a compensable evaluation for 
hearing loss of the left ear will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran's residuals of a right hip and ileum injury 
with traumatic arthritis are productive of moderate 
disability.  

2.  The veteran's residuals of a chip fracture of the left 
hip are productive of slight disability.

3.  The veteran's right arm retains 120 degrees of flexion, 
110 degrees of abduction, and 70 degrees of internal and 
external rotation before experiencing pain; there is no 
evidence of dislocation, nonunion with loose movement, 
weakness, fatigue, or incoordination. 

4.  The veteran's residuals of fractures of the 9th and 10th 
right rib are evaluated as analogous to removal of ribs; his 
symptomatology includes pain on palpation, which is 
productive of disability analogous to the removal of one rib 
or resection of two or more ribs without regeneration.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a right hip and ileum injury 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2000). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a chip fracture of the left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5251, 5252, 5253 (2000). 

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of a fracture of the right 
clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2000).  

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of fractures of the 9th and 10th 
right ribs have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5297 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed to the full extent and that the VA has met 
its duty to assist regarding the issues of entitlement to 
evaluations in excess of 20 percent for residuals of a right 
hip and ileum injury, in excess of 10 percent for residuals 
of a chip fracture of the left hip, in excess of 10 percent 
for residuals of a fracture of the right clavicle and in 
excess of 10 percent for residuals of fractures of the 9th 
and 10th right ribs.  The RO has obtained VA medical records, 
as the veteran has indicated treatment at VA facilities.  In 
addition, the veteran was provided orthopedic examinations in 
November and December 1999.  The veteran also provided 
testimony at a hearing on appeal in June 2000.  Therefore, 
after examining the record, the Board finds that no further 
assistance to the veteran is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ____(2000) (to be codified as amended at 
38 U.S.C. §§ 5103A & 5107).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Hips

A review of the record indicates that entitlement to service 
connection for the residuals of an injury to the right hip 
and ilium with traumatic arthritis was established in an 
October 1969 rating decision.  A 10 percent evaluation was 
assigned for this disability, effective from April 1968.  
This evaluation was increased to the current 20 percent 
rating in a January 1995 rating decision promulgated during 
the course of the present appeal.  

Entitlement to service connection for the residuals of a chip 
fracture of the left hip was established in an October 1969 
rating decision.  A zero percent evaluation was assigned for 
this disability, effective from April 1968.  This evaluation 
was increased to the current 10 percent evaluation in a March 
2000 rating decision issued following the completion of the 
development requested by the February 1999 remand.  

The veteran's right hip disability is evaluated under the 
rating code for traumatic arthritis.  In addition, 
degenerative changes of the left hip have also been detected 
on X-ray examination.  Arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The rating code does not contain a listing for the residuals 
of a chip fracture of the hip.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's left 
hip disability has been evaluated under the rating code for 
impairment of the femur.  In addition, the veteran's 
arthritis of the right hip has also been evaluated under this 
rating code.  The provisions of this code indicate that when 
there is fracture of the shaft or anatomical neck of the 
femur, with nonunion and loose motion (spiral or oblique 
fracture), an 80 percent evaluation is merited.  With 
nonunion, but without loose motion and when weightbearing is 
preserved with the aid of a brace, a 60 percent evaluation is 
warranted.  A 60 percent evaluation is also merited for 
fracture of the surgical neck of the femur, with false joint.  
For malunion of the femur with marked knee or hip disability, 
a 30 percent rating is merited.  With moderate knee or hip 
disability, a 20 percent rating is assigned.  With slight 
knee or hip disability, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The rating codes for limitation of motion of the thigh must 
also be considered.  For limitation of extension of the thigh 
to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  Limitation of flexion to 10 
degrees is evaluated as 40 percent disabling.  Flexion that 
is limited to 20 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees is evaluated 
as 20 percent disabling.  Flexion that is limited to 45 
degrees is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which 
the veteran is unable to toe-out more than 15 degrees is 
evaluated as 10 percent disabling.  Limitation of adduction 
of the thigh in which the veteran cannot cross his legs is 
also evaluated as 10 percent disabling.  Limitation of 
abduction of the thigh in which the motion is lost beyond 10 
degrees is evaluated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated November 1993.  The veteran was noted to walk one to 
two blocks every night, but he would experience right hip 
pain.  On examination, there was pain on movement of the 
right hip.  The diagnosis was degenerative joint disease of 
the right hip.  A November 1993 X-ray study of the hips noted 
degenerative changes of the bilateral hip joints, greater on 
the right than the left.  

May 1994 VA treatment records show that the veteran was 
followed for complaints that included right hip pain.  He was 
noted to have severe degenerative joint disease that was 
being treated conservatively with non-steroidal anti-
inflammatory drugs.  On examination, the right hip was 
positive for pain on internal rotation and external rotation.  
Flexion and extension were from zero degrees to 90 degrees, 
and abduction and adduction were from 40 degrees to 5 
degrees.  The impression was right hip severe degenerative 
joint disease.  

A private X-ray study conducted in October 1994 revealed a 
mild to moderate degree of osteoarthritic changes.  There was 
no evidence of fracture dislocation.  The conclusion was 
osteoarthritis of the right hip.  

The veteran was afforded a VA examination of the right hip in 
November 1994.  He was noted to have a history of a severe 
injury to his right hip secondary to an artillery shell 
explosion during service.  He complained of recurrent right 
hip pain.  The pain had been constant for the past two years, 
and it had been severe for the past year with decrease of the 
range of motion.  The pain was worse at night and with 
working, and occasionally the right hip would give out.  He 
was diagnosed with degenerative joint disease of the right 
hip three years previously.  There was no relief of the pain 
with medication.  On examination, the right hip had no 
swelling or deformity, and moderate pain on palpation.  There 
was 80 degrees of flexion, and 20 degrees of abduction.  An 
X-ray study showed right hip degenerative changes of the 
acetabular/femoral joint bilaterally.  Sclerosis was noted in 
the subchondral bone.  The right hip femoral acetabular joint 
space was markedly decreased.  Cystic changes were noted in 
the head of the right femur.  No fracture was identified.  
The diagnoses included degenerative joint disease of the 
right hip.  

Private medical records dated from December 1994 to January 
1995 indicate that the veteran continued to receive treatment 
for his right hip disability.  December 1994 records indicate 
that there was a positive Patrick's test for the right hip.  
The diagnosis was degenerative joint disease of the right 
hip.  January 1995 records indicate that right hip surgery 
was contemplated.  The assessment was osteoarthritis, 
especially of the right hip.  

VA treatment records from June 1995 show that the veteran was 
seen for right hip arthritis.  He had chronic pain, but was 
not on any pain medication.  Right hip replacement had been 
recommended.  

VA treatment records from July 1996 to January 1997 show that 
the veteran continued to be treated for right hip pain.  
October 1996 records indicate that the veteran experienced 
chronic right hip arthritis.  He was using Tylenol for his 
pain.  

Private medical records indicate that the veteran received 
treatment for his right hip disability from January 1998 to 
June 1999.  February 1998 records note that the veteran was a 
candidate for right hip replacement.  He had severe 
degenerative joint disease, and was not doing well with 
conservative treatment.  

Private treatment records from April 1999 show that the 
veteran had a history of degenerative joint disease of the 
left knee and left hip.  However, these records do not show 
treatment for the left hip.

Private treatment records dated in June 1999 records indicate 
that the veteran was experiencing increased right hip pain.  
The assessment was severe symptomatic degenerative joint 
disease.  

The veteran was afforded a VA orthopedic examination in 
September 1999.  The claims folder was available for review 
by the examiner.  On examination, the veteran's standing 
posture was unstable due to bilateral hip pain.  His gait was 
antalgic and slow, and he had to use the handles of the 
wheelchair to stabilize himself.  Active range of motion for 
the right hip was 80 out of 125 degrees of flexion.  
Extension was 10 out of 30 degrees.  Adduction was 20 out of 
45 degrees.  Abduction was 25 out of 45 degrees.  Passive 
range of motion was 90 degrees flexion, 15 degrees extension, 
15 degrees adduction, and 25 degrees abduction.  The left hip 
had 90 out of 125 degrees of flexion, 15 out of 30 degrees of 
extension, 15 out of 25 degrees of adduction, and 45 degrees 
of abduction.  External and internal rotations were painful 
bilaterally on active and passive range of motion.  The 
assessment noted that X-ray studies through the years showed 
progressive degenerative joint disease changes, right greater 
than left, limiting the veteran to being a household 
ambulator.  

The veteran underwent a VA fee basis examination in December 
1999.  He gave a history of a gunshot trauma to his right hip 
in 1953.  He had also sustained a chip fracture of the left 
hip at that time.  There was now severe pain of the right 
hip.  He reported using a cane for the past several years to 
assist in ambulation due to chronic severe pain in both hips.  
The veteran said that activities were limited by muscle 
fatigue.  On examination, there was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
instability.  There was evidence of weakness.  

At the December 1999 examination, the veteran had active 
right hip flexion of 70 degrees, with pain at 70 degrees.  
Movement against gravity was to 70 degrees, and against 
strong resistance to 30 degrees.  Active extension was 20 
degrees, with pain at 20 degrees.  Movement against gravity 
was 20 degrees, and against strong resistance to 10 degrees.  
Active abduction was 10 degrees, with pain at 10 degrees.  
Movement against gravity was 10 degrees, and against strong 
resistance was zero degrees.  Active adduction was 30 
degrees, with pain at 30 degrees.  Movement against gravity 
was 30 degrees, and against strong resistance was 5 degrees.  
Active external rotation was 40 degrees, with pain at 40 
degrees.  Movement against gravity was 40 degrees, and 
against strong resistance was 10 degrees.  Active internal 
rotation was 20 degrees, with pain at 20 degrees.  Movement 
against gravity was 20 degrees, and against strong resistance 
was 5 degrees.  

The December 1999 examination showed that the left hip had 
active hip flexion of 80 degrees, with pain at 80 degrees.  
Movement against gravity was 80 degrees, and against strong 
resistance was 40 degrees.  There was 30 degrees of active 
extension, with pain at 30 degrees.  Movement against gravity 
was 30 degrees, and against strong resistance was 10 degrees.  
Active abduction was 15 degrees, with pain at 15 degrees.  
Movement against gravity was 15 degrees, and against strong 
resistance was 5 degrees.  Active adduction was 30 degrees, 
with pain at 30 degrees.  Movement against gravity was 30 
degrees, and against strong resistance was 5 degrees.  Active 
external rotation was 40 degrees, with pain at 40 degrees.  
Movement against gravity was 40 degrees, and against strong 
resistance was 10 degrees.  Active internal rotation was 20 
degrees, with pain at 20 degrees.  Movement against gravity 
was 20 degrees, and against strong resistance was zero 
degrees.  

The December 1999 examiner indicated that range of motion of 
the veteran's affected joints was limited by pain and 
weakness, with pain having the major functional impact.  
There was no incoordination or fatigue noted.  There were no 
constitutional signs of arthritis such as anemia, weight 
loss, fever, or skin disorder.  An X-ray study of the 
bilateral hips revealed degenerative arthritis of the hips, 
more severe on the right than on the left.  The diagnoses 
included status post gunshot trauma to the right hip and 
ileum with chip fracture to the left hip, with residual 
limitation of motion and pain, and bilateral degenerative 
joint disease of the hips.  The veteran's subjective 
complaints included difficulty in moving his joints freely 
due to pain.  He complained that his activities of daily 
living were also limited by fatigue.  Objectively, there was 
evidence of moderate antalgia, favoring the right, secondary 
to right hip pain.  He walked with the assistance of a cane.  
There was also evidence of abnormal weight bearing as well as 
increased callosities, predominately on the left.  Evidence 
showed moderate limitation of motion of both hips due to 
pain.  There was no incoordination.  The veteran's subjective 
complaints were corroborated by the objective findings.  The 
examiner opined that the veteran's musculoskeletal conditions 
resulted in limitation of functional ability due to pain, 
loss of motion due to weakened movement, and excess 
fatigability.  However, it was not feasible to express the 
additional disability due to these factors in terms of 
degrees.  

The veteran was afforded a video conference hearing before 
the undersigned Board member in June 2000.  He testified that 
his hips caused problems with walking or getting out of bed.  
The right hip was worse, and was more likely to give way.  
See Transcript. 

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that entitlement to an 
evaluation in excess of 20 percent is not warranted for the 
veteran's right hip disability.  The range of motion of the 
veteran's thigh was obtained on examinations in November 
1994, September 1999, and December 1999.  While these 
examinations each demonstrate that the veteran has limitation 
of range of motion in all movements, none of the recorded 
measurements would be sufficient to merit a compensable 
evaluation under the appropriate rating codes.  Similarly, 
the December 1999 examiner stated that the range of motion 
was limited by pain and weakness, but pain was not noted at a 
point in the movements that would merit a compensable 
evaluation.  Therefore, as these codes do not provide a basis 
for a compensable evaluation, it must follow that they do not 
provide a basis for an evaluation in excess of 20 percent.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 
5253.  

The Board has considered entitlement to an increased 
evaluation for the veteran's right hip disability under the 
rating code for impairment of the femur, but even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.59 
concerning pain, weakness, incoordination, and fatigability, 
the veteran's symptomatology is productive of no more than 
moderate disability.  The  evidence demonstrates that the 
veteran has constant pain, which is poorly controlled.  He 
also complains of fatigability, has an antalgic gait, and 
walks with a cane.  The December 1999 examiner stated that 
the veteran's subjective complaints were corroborated by the 
objective findings.  However, there was no evidence of 
swelling, effusion, abnormal movement, instability, or 
weakness.  The examiner described the limitation of motion of 
the hip as moderate, and stated that there was no 
incoordination.  The X-ray studies have revealed severe 
degenerative joint disease, but no evidence of malunion.  The 
Board finds that this symptomatology equates to no more than 
moderate disability of the right hip.  Therefore, an 
increased evaluation is not merited.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Diagnostic Code 5255.  

The Board also finds that entitlement to an evaluation in 
excess of 10 percent for the residuals of a chip fracture of 
the left hip have not been met.  The December 1999 
examination found that the veteran has 80 degrees of flexion, 
and 30 degrees of extension.  Pain on motion was noted, but 
not until 80 degrees and 30 degrees respectively.  These 
measurements would not equate to a compensable evaluation 
under the rating codes for limitation of motion of the thigh.  
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5251, 5252.  
Abduction was not limited to 10 degrees, so that there is no 
basis for an increased evaluation under the rating code for 
impairment of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

The Board has also considered entitlement to an increased 
evaluation for the veteran's left hip disability under the 
rating code for impairment of the femur, but this is not 
demonstrated by the evidence.  While the evidence shows that 
the veteran has been seen for right hip pain on many 
occasions, there is little evidence of treatment for left hip 
pain.  He walks with an antalgic gait, but he favors the 
right side.  X-ray studies have revealed degenerative changes 
of the hips, but the changes of the left hip are not as 
severe as those on the right.  The December 1999 examiner 
opined that there is limitation of functional ability due to 
pain, and loss of motion due to weakened movement and excess 
fatigability.  However, the September 1999 examination report 
noted that there is no evidence of heat, redness, swelling, 
effusion, abnormal movement, or instability.  The 
symptomatology of the veteran's left hip disability has 
consistently shown itself to be productive of less impairment 
than the right hip disability.  The Board finds that the 
residuals of a chip fracture of the left hip is productive of 
no more than slight disability, which warrants continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Code 5255.  

For the reasons discussed above, the Board finds that the 
evidence in regards to the issues of increased evaluations 
for residuals of a right hip and ileum injury with traumatic 
arthritis and residuals of a chip fracture of the left hip is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b).

Right Clavicle

Entitlement to service connection for the residuals of a 
fracture of the right clavicle was established in an October 
1969 rating decision.  A zero percent evaluation was assigned 
for this disability, effective from April 1968.  This 
evaluation was increased to the current 10 percent rating in 
a March 2000 rating decision promulgated following the 
February 1999 remand. 

The rating code does not contain a listing for the residuals 
of a fracture of the right clavicle.  The RO has evaluated 
the veteran's disability as analogous to the rating code for 
impairment of the clavicle or scapula.  38 C.F.R. § 4.20.  

Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203. 

As an alternative to the provisions of the rating code for 
impairment of the clavicle or scapula, the veteran may be 
rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Furthermore, X-ray 
studies have revealed degenerative changes of the right 
shoulder, and arthritis is also evaluated on the basis of 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion 
of the arm to shoulder level is evaluated as 20 percent 
disabling for either arm.  Limitation of motion to midway 
between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling 
for the minor arm.  Limitation of motion to 25 degrees from 
the side is considered 40 percent disabling for the major arm 
and 30 percent disabling for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.59 concerning pain, weakness, incoordination, 
and fatigability must also be considered. 

At the December 1999 VA fee basis examination, the veteran 
reported that he sustained an injury to his right clavicle in 
1953.  No treatment or surgery had been offered for this 
disability.  On examination, there was no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  There was 120 degrees of active 
shoulder flexion, with pain at 120 degrees.  Movement against 
gravity was 120 degrees, and movement against strong 
resistance was 50 degrees.  Active abduction was  110 
degrees, with pain at 110 degrees.  Movement against gravity 
was 110 degrees, and movement against strong resistance was 
40 degrees.  Active external rotation was 70 degrees, with 
pain at 70 degrees.  Movement against gravity was 70 degrees, 
and movement against strong resistance was 30 degrees.  
Active internal rotation was 70 degrees, with pain at 70 
degrees.  Movement against gravity was 70 degrees, and 
movement against strong resistance was 30 degrees.  (Normal 
range of motion is 180 degrees of flexion, 180 degrees of 
abduction, and 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I).  The examiner stated that the 
range of motion was affected by pain, but that there was no 
weakness, fatigue, or incoordination.  The diagnoses included 
fracture of the right clavicle with residual limitation of 
motion and pain.  The examiner noted that the veteran's 
complaints included difficulty in moving the right shoulder 
joint freely due to constant pain associated with weakness, 
stiffness, fatigue, and lack of endurance.  The examination 
had confirmed limitation of motion due to pain, but there was 
no weakness, fatigue, or incoordination.  X-ray studies of 
the right shoulder and clavicle revealed findings consistent 
with degenerative changes.  

At the June 2000 hearing, the veteran testified that he had 
pain on movement of his right arm.  He noted that he was 
unable to lift his right arm as high as the left.  See 
Transcript.

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the residuals of a fracture of the right 
clavicle is not warranted.  Under the rating code for 
limitation of motion of the arm, the range of motion must be 
limited to shoulder level in order to receive a 20 percent 
evaluation.  However, the veteran retains 120 degrees of 
flexion and 110 degrees of abduction, as well as 70 degrees 
of internal and external rotation.  This indicates that the 
range of motion of the right arm is not limited to shoulder 
level, and that there is no basis for an increased rating 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
In order to receive an increased evaluation under the rating 
code for impairment of the scapula, there must be evidence of 
dislocation, or nonunion with loose movement.  The evidence 
is negative for dislocation and nonunion, and while the 
veteran does not have complete range of motion of his right 
arm, there is no objective evidence of difficulty in movement 
of the arm.  Therefore, an increased rating cannot be awarded 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but they do not provide a 
basis for an increased evaluation.  The December 1999 
examiner noted that the range of motion of the right arm is 
limited by pain, but pain was not demonstrated until 120 
degrees of flexion, 110 degrees of abduction, and 70 degrees 
of internal and external rotation.  This shows that 
limitation of motion due to pain does not occur until the arm 
moves well past shoulder level.  The examiner found that 
there was no objective evidence of weakness, incoordination, 
or fatigue.  Therefore, there is no basis for an increased 
evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 
5201.  

The evidence as to this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 51207(b).   

Ribs

Entitlement to service connection for the residuals of a 
fracture of the 9th and 10th right ribs was established in an 
October 1969 rating decision.  A zero percent evaluation was 
assigned for this disability, effective from April 1968.  The 
evaluation was increased to the current 10 percent rating in 
a March 2000 rating decision promulgated following the 
February 1999 remand.  

The veteran's residuals of fracture of the 9th and 10th right 
ribs is evaluated by analogy to the rating code for removal 
of ribs.  38 C.F.R. § 4.20.  Removal of more than six ribs is 
evaluated as 50 percent disabling.  Removal of five or six 
ribs is evaluated as 40 percent disabling.  Removal of three 
or four ribs is evaluated as 30 percent disabling.  Removal 
of two ribs is evaluated as 20 percent disabling.  Removal of 
one rib or resection of two or more ribs without regeneration 
is evaluated as 10 percent disabling.  The rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  However, rib resection will be considered as 
rib removal in thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space and will be combined 
with the rating for lung collapse, or with the rating for   
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5297.  The functional 
effects of pain, weakness, incoordination, and excess 
fatigability must also be considered.  38 C.F.R. §§ 4.40, 
4.59.  

The evidence includes private medical records dated December 
1991.  The veteran complained of right rib and mid back pain 
for three days.  On examination, he was positive for 
tenderness along the posterior lower ribs.  The assessment 
was probable musculo-skeletal pain.  The report of a private 
X-ray study of the ribs conducted in December 1991 revealed 
no evidence of no fractures and the right ribs appeared 
intact.  

At the December 1999 VA fee basis examination, the veteran 
stated that he had sustained the fractures of the 9th and 10th 
right ribs in the Korean War.  He said that he continued to 
have problems in the rib cage.  Symptoms included pain, which 
was described as sharp and lasting for a minute.  This was 
precipitated by movement of the upper body, especially 
twisting, and pressure applied in the area of the 9th and 10th 
ribs.  On examination, there was tenderness on palpation of 
the 9th and 10th ribs.  There was no evidence of inflammation, 
drainage, redness, or heat.  X-ray studies of the rib cage 
were negative for an abnormality of the right ribs.  The 
diagnoses included status post 9th and 10th rib fracture with 
residual pain upon twisting upper body parts and tenderness.  
The examiner noted that the veteran indicated symptoms of 
pain precipitated by palpation of the 9th and 10th ribs, and 
twisting of the body.  He stated that there was evidence of 
mild tenderness by palpation of the 9th and 10th ribs.  There 
was no functional limitation, but the veteran was advised to 
avoid palpation of the area, twisting, and lying on the right 
side.  

The veteran testified at the June 2000 hearing that he had 
pain in the area of his ribs.  He stated that he would 
experience this pain with bending.  See Transcript. 

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
residuals of fractures of the 9th and 10th ribs.  There is 
objective evidence of mild tenderness on palpation of the 9th 
and 10th ribs.  However, there is no evidence of any other 
symptoms in addition to pain, and no evidence of any 
functional limitation as a result of this disability.  
Therefore, without any additional symptomatology or 
limitations, the Board is unable to find that the veteran's 
disability is analogous to the loss of two ribs or greater so 
that it merits an evaluation in excess of 10 percent.  The 10 
percent evaluation currently in effect adequately compensates 
the veteran's complaints of pain.  38 C.F.R. § 4.71a, Code 
5297.  

The evidence regarding this issue is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right hip and ileum injury with traumatic 
arthritis is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a chip fracture of the left hip is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the right clavicle is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of the 9th and 10th right ribs is 
denied. 


REMAND

The Board notes that the issues of entitlement to an 
evaluation in excess of 10 percent for the residuals of 
cholecystectomy and appendectomy with dumping syndrome and 
history of hepatitis and abnormal liver function test, and 
entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left hand with scars and 
ankylosis of the third metacarpophalangeal joint were 
previously before the Board in February 1999.  They were 
remanded at that time for additional development.  The 
development ordered by the Board included a request for the 
RO to consider the application of Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), for these two issues.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (2000), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (Court) held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. 
§ 4.25 (1994), unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14 (1994).  
Esteban, at 261.  The critical element cited was "that none 
of the symptomatology for any one of those three conditions 
[was] duplicative of or overlapping with the symptomatology 
of the other two conditions."  Id. at 262.  Muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(g) (1994).

The February 1999 remand noted that each of these two issues 
appeared to combine several disabilities into a single 
rating.  The Board stated that the RO must consider assigning 
separate disability ratings for any distinct residuals of 
these service connected disabilities.  However, the March 
2000 rating decision and April 2000 Supplemental Statement of 
the Case are negative for any indication that separate 
disability ratings were considered.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board finds that these 
issues must be returned to the RO for consideration of 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A review of the record indicates that entitlement to service 
connection for defective hearing of the left ear was 
established in a March 1973 rating decision.  A zero percent 
evaluation was assigned for this disability, which currently 
remains in effect.  However, the record also indicates that 
the veteran suffered a cerebral vascular accident in January 
1994, after which he was discovered to have sustained a loss 
of hearing in his left ear.  Private medical records have 
attributed this increase in severity in the veteran's hearing 
loss to the cerebral vascular accident.  

The veteran was afforded a VA audiology examination in 
October 1999, and an additional VA fee basis examination of 
his hearing in January 2000.  However, neither of these 
examinations contain an opinion as to whether or not the 
veteran's increase in hearing loss of the left ear is due to 
the January 1994 cerebral vascular accident.  Moreover, 
neither of these examinations contain an opinion as to what 
portion of the veteran's hearing loss is due to the 
nonservice connected January 1994 cerebral vascular accident, 
and what portion is the result of his service connected 
disability.  The Board is unable to make this distinction 
without such an opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board finds that an attempt to obtain a 
medical opinion that makes this distinction must be made 
prior to reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  This includes affording the 
veteran adequate medical examinations.  38 U.S.C.A. § 5107 
(West 1991).  Therefore, in order to assist the veteran in 
the development of his claim and to afford him due process, 
the Board finds that these issues must be REMANDED to the RO 
for the following action: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his defective hearing of the 
left ear, residuals of cholecystectomy 
and appendectomy with dumping syndrome 
and history of hepatitis and abnormal 
liver function test, and residuals of a 
gunshot wound to the left hand with scars 
and ankylosis of the third 
metacarpophalangeal joint.  He should be 
requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
severity and etiology of his hearing loss 
of the left ear.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
conducted.  Following the completion of 
the examination and a review of the 
medical history contained in the claims 
folder, the examiner must attempt to 
express an opinion as to the following 
question(s): 1) Did the veteran's January 
1994 cerebral vascular accident result in 
hearing loss of the left ear over and 
above the hearing loss for which he is 
service connected? 2) If the cerebral 
vascular accident did result in 
additional hearing loss of the left ear, 
please indicate the degree of the 
veteran's hearing loss that would be 
present without this increase.  In other 
words, is it possible to separately 
determine or estimate the degree of 
hearing loss of the left ear that is due 
to the service connected disability and 
the degree that is due to the nonservice 
connected cerebral vascular accident?  If 
possible, please do so in terms of 
auditory thresholds in decibels at the 
required frequencies.  If it is 
impossible to separate the service 
connected hearing loss from the hearing 
loss due to the cerebral vascular 
accident, this should be noted.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to a compensable 
rating for defective hearing of the left 
ear.  

In addition, the RO MUST CONSIDER the 
holding of the Court in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) in the review 
of the issues of entitlement to an 
evaluation in excess of 10 percent for 
the residuals of cholecystectomy and 
appendectomy with dumping syndrome and 
history of hepatitis and abnormal liver 
function test, and entitlement to an 
evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left 
hand with scars and ankylosis of the 
third metacarpophalangeal joint.  The 
record should clearly indicate that this 
holding has been considered, and contain 
reasons and bases for the decision 
reached.  

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals 


 



